  Case 4:19-cv-03909 Document 1 Filed on 10/09/19 in TXSD Page 1 of 5



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION


 STEVE O. SOYEBO                             §
 Plaintiff,                                  §
                                             §
 v.                                          §     CIVIL ACTION NO.__________
                                             §           JURY DEMANDED
 ACCEPTANCE INDEMNITY                        §
 INSURANCE COMPANY                           §
 Defendant.                                  §


    DEFENDANT ACCEPTANCE INDEMNITY INSURANCE COMPANY’S
                         NOTICE OF REMOVAL
________________________________________________________________________

TO THE HONORABLE COURT:

       Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant Acceptance Indemnity

Insurance Company, in Cause No. 2019-59645, pending in the 165th District Court of

Harris County, Texas, files this Notice of Removal from that court to the United States

District Court for the Southern District of Texas, Houston Division, on the basis of

diversity of citizenship and respectfully shows:

                            I. FACTUAL BACKGROUND

       1.1     On or about August 24, 2019, Plaintiff filed his Original Petition in the

matter styled Steve O. Soyebo v. Acceptance Indemnity Insurance Company, in the 165th

District Court of Harris County, Texas, in which Plaintiff made a claim for damages to his

business property under a commercial insurance policy.

       1.2     Plaintiff served Defendant with process and Plaintiff’s Original Petition on

September 9, 2019.




                                             1
     Case 4:19-cv-03909 Document 1 Filed on 10/09/19 in TXSD Page 2 of 5



        1.3    Plaintiff’s Original Petition states that he owns property in Harris County.

See Pl.’s Original Pet. at ¶ 12. Plaintiff also states that he is a named insured under an

insurance policy issued by the Defendant. Id. at ¶ 11. Plaintiff alleges that this property

was damaged as the result of Hurricane Harvey on August 28, 2017, and that he filed a

claim for said damage under his insurance policy. Id. at ¶ 12. The Plaintiff alleges that

Defendant performed an “outcome-oriented” and “unreasonable investigation” resulting in

an inequitable evaluation of Plaintiff’s losses, as well as improperly denying and/or

underpaying the claim. Id. at ¶¶ 13-15.

        1.4    The Index of Matters Being Filed is attached as Exhibit A to this notice of

removal. A copy of the Harris County Clerk’s file for this case is also attached as Exhibit

B and includes true and correct copies of all executed process, pleadings, and orders. The

Designation of Counsel is attached as Exhibit C.

                                  II. BASIS FOR REMOVAL

        2.1    Removal is proper based upon diversity of citizenship under 28 U.S.C. §§

1332, 1441(a) and 1446.

A.      Complete diversity exists between Plaintiff and Defendant.

        2.2    At the time the lawsuit was filed, Plaintiff was a resident of the State of

Texas. See Pl.’s Original Pet. at ¶ 4.

        2.3    Defendant Acceptance Indemnity Insurance Company is incorporated as a

Nebraska-domiciled insurance company, and has its principal place of business in

Nebraska. Accordingly, Acceptance Indemnity is not a citizen of Texas.

        2.4    Because Plaintiff is a citizen of Texas and Acceptance Indemnity, a foreign

defendant, is the only defendant in this action, there is complete diversity between the




                                            2
     Case 4:19-cv-03909 Document 1 Filed on 10/09/19 in TXSD Page 3 of 5



parties. As such, removal is proper based upon diversity of citizenship under 28 U.S.C. §§

1332(a)(1), 1441(a), and 1446.

B.      The amount of damages prayed for by Plaintiff exceeds the amount in
        controversy required to confer diversity jurisdiction on this Court.

        2.5    Federal courts have subject matter jurisdiction over actions between citizens

of different states in which the amount in controversy exceeds $75,000. 28 U.S.C.

§1332(a)(1); Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880, 882 (5th Cir. 2000).

Generally, an amount in controversy for the purposes of establishing federal jurisdiction is

determined by the Plaintiff’s complaint. De Aguilar v. Boeing Co., 47 F.3d 1404, 1411-12

(5th Cir. 1995).

        2.6    In his petition, Plaintiff expressly states that “Plaintiff seeks monetary relief

over $200,000 but not more than $1,000,000.” See Pl.’s Original Pet. at ¶ 2.

        2.7    Because Plaintiff has prayed for damages in excess of $75,000, this case

may be properly removed to federal court.

              III. THE REMOVAL IS PROCEDURALLY CORRECT

        3.1    Defendant was first served with Plaintiff’s Original Petition and process on

September 9, 2019. Thus, by filing its Notice of Removal and accompanying documents

on this date, Defendant files its Notice of Removal within the 30-day time period required

by 28 U.S.C. §1446(b).

        3.2    Venue is proper in this District and Division under 28 U.S.C. §1446(a)

because this District and Division include the county in which the state action has been

pending and because a substantial part of the events giving rise to Plaintiff’s claims

allegedly occurred in this District and Division.




                                              3
   Case 4:19-cv-03909 Document 1 Filed on 10/09/19 in TXSD Page 4 of 5



        3.3     Pursuant to 28 U.S.C. §1446(d), promptly after Defendant files this Notice,

written notice of the filing will be given to Plaintiff, the adverse party.

        3.4     Pursuant to 28 U.S.C. §1446(d), a true and correct copy of this Notice of

Removal will be filed with the Clerk of the Harris County Court, promptly after Defendant

files this Notice.

                                     IV. CONCLUSION

        4.1     Based on the foregoing, the exhibits submitted in support of this Notice, and

other documents filed contemporaneously with this Notice and fully incorporated herein,

Defendant Acceptance Indemnity Insurance Company hereby removes this case to this

Court for trial and determination.



                                                    Respectfully submitted,

                                                    GAULT, NYE & QUINTANA, L.L.P.
                                                    P.O. Box 6666
                                                    Corpus Christi, Texas, 78466
                                                    Telephone: (361) 654-7008
                                                    Fax: (361) 654-7001


                                                    By:       /s/ Mikell A. West
                                                          Mikell A. West
                                                          Attorney-in-Charge
                                                          State Bar No. 24070832
                                                          Southern Dist. No. 1563058
                                                          mwest@gnqlawyers.com

                                                    ATTORNEY FOR ACCEPTANCE
                                                    INDEMINITY INSURANCE
                                                    COMPANY




                                               4
  Case 4:19-cv-03909 Document 1 Filed on 10/09/19 in TXSD Page 5 of 5




Of counsel:

GAULT, NYE & QUINTANA, L.L.P.
P.O. Box 6666
Corpus Christi, Texas, 78466
Telephone: (361) 654-7008
Fax: (361) 654-7001
Thomas F. Nye
State Bar No. 15154025
Southern Dist. No. 7952
tnye@gnqlawyers.com



                          CERTIFICATE OF SERVICE

        I, Mikell A. West, certify that on October 9, 2019, a copy of Defendant
Acceptance Indemnity Insurance Company’s Notice of Removal was electronically filed
on the CM/ECF system, and will be served on the following attorneys in charge for
Plaintiff, Steve O. Soyebo.


VIA EMAIL
Anthony G. Buzbee
Christopher J. Leavitt
The Buzbee Law Firm
Email: tbuzbee@txattorneys.com; cleavitt@txattorneys.com

Stephen R. Walker
Gregory J. Finney
Juan A. Solis
Law Offices of Manuel Solis, PC
Email: swalker@manuelsolis.com; gfinney@manuelsolis.com; jusolis@manuelsolis.com



                                             By:     /s/ Mikell A. West
                                                   Mikell A. West




                                         5
